t c summary opinion united_states tax_court gabriel mora and mirna silverio petitioners v commissioner of internal revenue respondent docket no 6732-07s filed date gabriel mora and mirna silverio pro sese anne m craig for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure an addition_to_tax of dollar_figure under sec_6651 for failure to timely file a tax_return and an accuracy-related_penalty of dollar_figure under sec_6662 in an affirmative pleading respondent asserts that petitioners are not entitled to the filing_status of married_filing_jointly for after concessions the issues for decision are whether petitioners are entitled to the filing_status of married_filing_jointly whether petitioners are entitled to dependency_exemption deductions for petitioner mora’s two parents two nieces and nephew whether petitioners are entitled to the child_tax_credit and additional_child_tax_credit for the two nieces and nephew whether petitioners are liable for the addition_to_tax for failure to timely file and whether petitioners are liable for the accuracy-related_penalty background none of the facts have been stipulated by the parties petitioners resided in the state of florida when the petition was filed petitioners have limited english proficiency and their testimony was given through an interpreter at trial references to petitioner in the singular are to petitioner gabriel mora at all relevant times petitioners were not married but lived together as husband and wife during petitioner worked for a landscaping company but petitioner silverio did not work outside the home and had no income petitioners have a daughter s m who lived with them and was a minor in during petitioner wired approximately dollar_figure to family members in mexico petitioner sent the money to help support his parents two nieces and nephew who resided together on a farm in mexico the nieces and nephew were between the ages of and during the year in issue petitioners’ federal_income_tax return was completed by a professional tax_return_preparer and untimely filed in date the return is dated date and was received by respondent on date petitioners filed the return using it is the policy of the court to refer to minors only by their initials see rule a the record includes receipts for six wire transactions totaling dollar_figure petitioner indicated that he was unable to locate receipts for all of the wire transactions for the filing_status of married_filing_jointly and claimed six dependency_exemption deductions one for their daughter and five for petitioner’s relatives in mexico two parents two nieces and a nephew petitioners also claimed the child_tax_credit and the additional_child_tax_credit for four children their daughter and petitioner’s two nieces and nephew in a notice_of_deficiency respondent denied the dependency_exemption deductions for petitioner’s parents nieces and nephew and denied the child_tax_credit and additional_child_tax_credit for petitioner’s nieces and nephew respondent also determined that petitioners are liable for the addition_to_tax for failure to timely file a tax_return and the accuracy-related_penalty based on negligence or disregard of rules or regulations in respondent’s amendment to answer respondent alleges that petitioners were not entitled to file a joint_return because petitioners were not married in but concedes that petitioner is entitled to head-of-household filing_status and two exemption deductions one for petitioner silverio and one for petitioner’s daughter s m petitioner is also entitled to the child_tax_credit for his daughter discussion a burden_of_proof generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioners have not alleged that sec_7491 applies nor did they introduce the requisite evidence to invoke that section therefore the burden_of_proof remains on petitioners b filing_status pursuant to sec_6013 a husband and wife may generally file a joint federal_income_tax return married individuals as defined in sec_7703 who elect to file a joint_return under sec_6013 are eligible for the filing_status of married_filing_jointly sec_1 the determination of whether an individual is married shall be made as of the close of the taxable_year sec_7703 whether a taxpayer is married for federal_income_tax purposes is determined by reference to the laws of the state of the taxpayer’s marital domicile see 256_f2d_664 4th cir affg 29_tc_71 70_tc_361 affd without published opinion 601_f2d_599 7th cir 64_tc_552 affd 550_f2d_1201 9th cir petitioners admit that they were not married at the close of in addition florida state law does not recognize common_law marriage fla stat ann sec_741 west in view of the foregoing we hold that petitioners are not entitled to married_filing_jointly filing_status for accordingly and as allowed by respondent petitioner shall be given head-of-household filing_status as petitioner silverio had no income in she has no tax_liability for that year however by virtue of sec_6211 there is a deficiency in her income_tax for equal to the disallowed additional_child_tax_credit as petitioner is likewise liable for the disallowed additional_child_tax_credit respondent concedes that such amount will be collected only once c dependency_exemption deductions6 petitioner claims that he is entitled to dependency_exemption deductions for his parents two nieces and nephew who lived in mexico throughout a taxpayer may be entitled to claim a dependency_exemption deduction for each individual who qualifies as the taxpayer’s dependent under sec_151 and sec_152 sec_151 c as relevant herein an individual must meet the following tests in order to qualify as a dependent of the taxpayer gross_income_test support_test relationship_test and citizenship or residency test sec_151 and sec_152 a taxpayer is entitled to a dependency_exemption deduction for each dependent as defined in sec_152 whose gross_income for the taxable_year is less than the exemption_amount sec_151 the exemption_amount for was dollar_figure sec_151 revproc_2003_85 sec_3 2003_2_cb_1184 sec_152 provides that the term dependent means an individual over half of whose support for the year was received from the taxpayer dependent may include a taxpayer’s parent or niece or nephew sec_152 a dependent must be a u s citizen or national or resident_of_the_united_states we note that the working families tax relief act of publaw_108_311 118_stat_1166 amended inter alia sec_151 sec_152 sec_24 and sec_2 effective for tax years beginning after date thus we apply the law as it was applicable to tax_year ie as it existed prior to such amendment canada or mexico at some time during the calendar_year in which the taxable_year of the taxpayer begins sec_152 sec_1_152-2 income_tax regs in order to prove that a taxpayer provided more than half of the support for his dependents the taxpayer must establish the entire amount expended for their support from all sources 73_tc_963 56_tc_512 in addition the taxpayer must demonstrate that the dependents’ gross_income did not exceed the exemption_amount sec_151 d the record in the present case is devoid of evidence regarding either the total amount spent for the support of petitioner’s parents nieces and nephew by petitioner and from other sources or the gross_income of petitioner’s parents in thus although petitioner’s parents nieces and nephew satisfy the relationship and residency tests petitioner has not proven either that he satisfies the support_test or that his parents satisfy the gross_income_test we commend petitioner for contributing to the support of his relatives in mexico however he has not shown either the extent of such support or the gross_income of his parents accordingly we hold that petitioner is not entitled to dependency_exemption deductions for his parents nieces and nephew for d child_tax_credit and additional_child_tax_credit sec_24 allows taxpayers a credit against tax imposed for each qualifying_child sec_24 provides that a qualifying_child for purposes of sec_24 is any individual if the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year sec_24 provides that a portion of the credit may be refundable which portion is commonly referred to as the additional_child_tax_credit because petitioner is not entitled to dependency_exemption deductions for his two nieces and nephew under sec_151 he is not entitled to a child_tax_credit or additional_child_tax_credit for them under sec_24 e addition_to_tax for failure_to_file sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 percent of the tax required to be shown on the return for each month or fraction thereof that the return is late not to exceed percent sec_6651 b sec_7491 generally provides that the commissioner bears the burden of production with respect to the liability of an individual for any penalty or addition_to_tax the commissioner may meet his burden of production by coming forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty or addition_to_tax 116_tc_438 respondent has met his burden of production in the absence of an extension the last date for petitioner to have timely filed a federal_income_tax return was friday date see sec_6072 petitioner’s federal_income_tax return was dated date and was not received by respondent until date a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir affg tcmemo_1995_547 a showing of reasonable_cause requires a taxpayer to show that he exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs petitioner has not offered any evidence to establish that the late filing was due to reasonable_cause and not due to willful neglect see sec_6651 accordingly we hold that petitioner is liable for the addition_to_tax under sec_6651 f sec_6662 penalty sec_6662 and b imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 the commissioner bears the burden of production with respect to the accuracy-related_penalty see sec_7491 higbee v commissioner supra sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include the extent of the taxpayer’s effort to properly assess the tax_liability and an honest misunderstanding of fact or law that is reasonable in light of the taxpayers’s experience knowledge and education id reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith however professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id the taxpayer bears the burden of proving that he or she did not act negligently or disregard rules or regulations rule a welch v helvering u s pincite higbee v commissioner supra pincite see sec_7491 regarding the commissioner’s burden of production we are satisfied that petitioner whose command of the english language is limited at best made a good_faith effort to properly determine his federal_income_tax liability and that his underpayment results from reliance on the advice of a professional tax adviser combined with an honest misunderstanding of fact or law that is reasonable in light of his experience knowledge and education accordingly we hold that petitioner is not liable for the sec_6662 accuracy-related_penalty for conclusion we have considered all of the arguments made by petitioners and to the extent that we have not specifically addressed those arguments we conclude that the arguments do not support a result contrary to those reached herein to reflect the foregoing decision will be entered under rule
